Citation Nr: 0201879	
Decision Date: 02/27/02    Archive Date: 03/05/02	

DOCKET NO.  01-07 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for arthritic changes 
and degenerative joint disease of the lumbosacral spine.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for residuals of an 
acute viral illness.

4.  Entitlement to service connection for an eye disability.

5.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from October 1974 to 
September 1981.

This matter arises from a December 1999 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, that denied all benefits 
now sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.


FINDINGS OF FACT

1.  Arthritic changes and degenerative joint disease of the 
lumbosacral spine did not have its onset during the veteran's 
active military service, did not manifest itself to a 
compensable degree within 1 year following the veteran's 
discharge from military service, and is not otherwise 
reasonably attributable to such service.

2.  Hearing loss in the veteran's left ear did not have its 
onset during the veteran's active military service, and is 
not otherwise reasonably attributable to such service.

3.  Clinical evidence does not indicate the current existence 
of a left shoulder disability, residuals of an acute viral 
illness, an eye disability, or hearing loss in the veteran's 
right ear.



CONCLUSIONS OF LAW

1.  Service connection for arthritic changes and degenerative 
joint disease of the lumbosacral spine is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

2.  Service connection for a left shoulder disability, 
residuals of acute viral illness, an eye disability, and 
hearing loss is not warranted. 38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. § 5100, 
5102, 5103, 5103A, 5107), which applies to all pending claims 
for VA benefits, and which provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim for benefits under the 
laws administered by VA.  The VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before 
the date of enactment and not yet final as of that date.  See 
VCAA 2000, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-
2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 5103).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A).  


VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.   

The Board is cognizant of the fact that the RO denied the 
appellant's claims for service connection as "not well 
grounded."  However, after examining the record, the Board is 
satisfied that all relevant facts pertaining to the veteran's 
various claims have been developed to the extent possible.  
Various private medical records and physician's statements, 
copies of the veteran's service medical records, and various 
statements and contentions submitted by the veteran have been 
associated with the claims file.  The Board finds further 
that the veteran was provided adequate notice as to the 
evidence needed to substantiate his claims, and that the RO 
made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file.  By letter 
dated November 15, 1999, the veteran was informed of the type 
of evidence necessary to substantiate his claims.  However, 
he did not respond.  Thus, no further assistance to the 
veteran is required in order to comply with the duty to 
assist as mandated by the recently enacted VCAA.  See 
38 U.S.C.A. § 5103A (West Supp. 2001).  The Board finds no 
prejudice to the veteran in this case by proceeding with 
appellate review of the issues certified for appeal.  The 
July 2001 statement of the case notified the veteran of the 
requirements needed for 
entitlement to service connection.  The veteran has at all 
times argued on the merits that service connection is 
warranted for the disabilities claimed.  Moreover, all of the 
relevant evidence of record has been considered by the RO.  
As such, the Board 

finds that there has been no prejudice to the veteran that 
would warrant a remand, the veteran's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The veteran contends that he developed arthritic changes and 
degenerative joint disease of the lumbosacral spine, a left 
shoulder disability, residuals of an acute viral illness, an 
eye disability, and hearing loss during military service.  He 
further contends that the claimed disabilities continue to 
persist.

Service connection may be granted for disability or death 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  See 38 U.S.C.A. §§ 1110, 1131.  
In addition, service connection may be granted for 
degenerative joint disease if it becomes manifest to a degree 
of 10 percent or more within 1 year following the veteran's 
discharge from military service.  See 38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
also may be granted for a disability that is shown to be 
chronic during military service; subsequent manifestations of 
the same chronic disease at any later date, however remote, 
shall be service connected, unless clearly attributable to 
intercurrent causes.  See 38 C.F.R. § 3.303(b).  It is within 
this context that the veteran's contentions must be 
addressed.

Service medical records indicate that the veteran received 
treatment in October 1975 for muscle strain of the 8th 
thoracic and 1st lumbar vertebrae after lifting a heavy 
trunk.  Later, in June 1977, he again was seen regarding 
complaints of pain in the mid back region.  Chronic thoracic 
strain in the T8-L1 area was diagnosed, and the veteran was 
placed on limited duty for 5 days.  He again complained of 
pain in December 1977 that radiated from the back of the 
right shoulder to the front of his 
chest that had developed while he was carrying his son.  No 
disorder of the veteran's spine was noted during a physical 
examination conducted in May 1980 while the veteran was still 
on active duty.


The first post service evidence of a back disorder is 
contained in a May 1991 private medical report.  At that 
time, the veteran was seen for low back pain of several days' 
duration.  He indicated that it began as the result of moving 
heavy furniture.  He was noted to have tenderness and spasm 
over the paralumbar muscles and tenderness in the sacroiliac 
area.  No mention was made of any abnormality associated with 
the spinal column at the T8-L1 level.  The assessment was 
acute lumbar strain.  X-rays conducted reflected mild 
hypertrophic lipping at the L4 level.  The veteran was again 
seen in March 1993 for low back pain of 6 weeks' duration 
following fracture of his coccyx.  Nothing contained in the 
private medical records submitted by the appellant tends to 
indicate that the acute lumbar strain sustained by the 
veteran, fracture of his coccyx, or mild hypertrophic lipping 
at the L4 level was attributable to an incident of his 
military service.  Absent evidence of a nexus between the 
currently diagnosed arthritic changes and degenerative joint 
disease of the lumbosacral spine and the veteran's military 
service, service connection for this disability is not 
warranted.  See 38 C.F.R. § 3.303.

The veteran also claims service connection for a left 
shoulder disability, residuals of acute viral illness, an eye 
disability, and hearing loss.

Service medical records indicate that the veteran suffered a 
first degree acromioclavicular separation of the left 
shoulder joint in July 1981.  This apparently resolved 
without further sequelae because X-rays taken following that 
injury failed to reveal residuals of the joint separation, 
and otherwise were within normal limits.  The veteran 
underwent physical therapy, and in August 1981 was noted to 
have full range of motion of the left shoulder.  No clinical 
post service evidence of residuals of a left 
acromioclavicular separation has been submitted.  Absent 
current findings 
of a "disability" as contemplated by law, service connection 
is not warranted for residuals of a left shoulder separation, 
claimed as a left shoulder disability.  See 38 U.S.C.A. 
§§ 1110, 1131.


The veteran's claims of service connection for residuals of 
an acute viral illness, an eye disability and hearing loss 
suffer the same fate.  Service medical records indicate that 
the veteran experienced an acute viral illness in 1979.  
Symptoms apparently lasted for approximately 2 weeks, but 
resolved without further sequelae.  No residuals of that 
illness were noted during the remainder of the veteran's 
military service, and no clinical evidence of post service 
residuals has been submitted.  In a similar vein, service 
medical records indicate that the veteran was treated in May 
1975 for hay fever and resultant irritation of the 
conjunctiva.  In July of that year, mild blepharitis was 
diagnosed.  He then was treated for conjunctivitis in 
September 1978.  However, none of the foregoing was noted in 
conjunction with the veteran's discharge from military 
service in September 1981.  Nor has any clinical evidence of 
post service treatment for these disorders been submitted.  
Parenthetically, it is noted that the veteran was diagnosed 
with amblyopia and refractive vision errors during military 
service.  However, these are congenital or developmental 
defects, and are not considered disabilities under the law.  
See 38 C.F.R. § 3.303(c).  This is particularly true since 
neither amblyopia nor refractive vision errors were noted to 
be aggravated beyond their normal progression during military 
service.  Absent clinical evidence of the presence of 
residuals of the acute viral illness that the veteran 
experienced during military service, or the presence of the 
irritation of the conjunctiva, mild blepharitis, or 
conjunctivitis experienced by the veteran during military 
service, service connection is not warranted because no 
current "disability" has been demonstrated.  See 38 U.S.C.A. 
§§ 1110, 1131.

The veteran also has claimed service connection for hearing 
loss.  For the purposes of applying the laws administered by 
VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for 
at least 3 of the frequencies 500, 1,000, 2,000, 3,000, or 
4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  Various audio test results conducted in July 
1975, September 1979, and May 1980 while the veteran was on 
active duty fail to reflect a decibel 

loss greater than 20 at any of the levels specified above.  
Similarly, the results of a private audiogram conducted in 
June 1999 indicate that the veteran's right ear does not have 
decibel loss greater than 30 at any of the Hertz levels 
specified above.  His left ear, however, now has a decibel 
loss of 40 at the 4,000 Hertz level.  However, the 
audiologist conducting the examination did not attribute the 
latter to the veteran's military service.  Nor does any of 
the other evidence of record reflect a nexus between the 
decibel loss in the veteran's left ear and his military 
service.  Absent such a nexus, service connection for hearing 
loss is not warranted.  See 38 C.F.R. § 3.303.

The Board finds as to all material issues that the evidence 
is not evenly balanced and that the doctrine of resolving 
doubt in the veteran's favor is not for application.  See 
Ferguson v. Principi, 273 F. 3d 1072 (Fed. Cir. Dec. 4, 2000) 
(the statute, 38 U.S.C. § 5107(b), only requires that the 
Board "consider" all the evidence and material of record; the 
benefit of the doubt provision only applies where there is an 
approximate balance of positive and negative evidence).  


ORDER

The claims of entitlement to service connection for arthritic 
changes and degenerative joint disease of the lumbosacral 
spine, a left shoulder disability, residuals of an acute 
viral illness, an eye disability, and hearing loss are 
denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

